Mr. Justice Fishee
delivered the opinion of the court.
The plaintiff in error was sued as indorser of a writing obligatory in the circuit court of Tippah county.
The defence set up to the action was, that the plaintiff below had filed a bill in equity to enforce the vendor’s lien on certain lots, against the principal in said obligation. To which grounds of defence the plaintiff demurred, and the demurrer was sustained.
This was no defence whatever to the action against the in-dorser, as the decree could only subject the lots to the payment of the note, and could not operate as a personal judgment against the principal. Indeed, if it did so operate, it would make no difference, unless it produced payment.
The last ground of defence is, that the principal is solvent and able to pay the debt; and that therefore, the indorser ought not to be pursued. This amounts to nothing. The plaintiff may pursue his remedy against all who are bound, but can have but one satisfaction.
Judgment affirmed.